No opinion. Ordered, that the case be referred back to the same referee, previously appointed herein, to take such proofs as may be offered, and to ascertain and report to this court what avails of personal property, if any, have come to the hands of the defendant Bradner, as administrator of the estate of David H. Abell, deceased, which are applicable to and should be charged against the payment by him of the equitable liens and claims upon the real estate in question which are allowed by the judgment from which these appeals are taken. Order to be settled by the presiding justice.